Citation Nr: 0927231	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic kidney failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active duty for training from February 1962 
to August 1962, and on subsequent occasions with his state 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In January 2009, the Board found that new and material 
evidence had not been received, and a petition to reopen a 
claim of entitlement to service connection for diabetes 
mellitus was denied.  It was noted that the appellant had 
submitted a notice of disagreement with the denial of service 
connection for chronic kidney failure.  That issue was 
remanded so the RO could issue a statement of the case (SOC) 
in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  The SOC was issued.  The appellant responded with a 
substantive appeal.  The Board now proceeds with its review 
of that appeal.  


FINDINGS OF FACT

1.  The appellant's chronic kidney failure is not 
etiologically related to disease or injury during his active 
duty for training; nor is it related to a service-connected 
disability.  

2.  Neither calculi of the kidney nor nephritis were 
demonstrated to any degree within the year after the 
appellant completed his active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for chronic kidney 
failure have not been met.  38 U.S.C.A. §§ 101(16), 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in January 2008 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his kidney disorder claim in April 2008.  The 
Board also notes that in the January 2008 letter provided 
additional notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  




Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The appellant has had a hearing.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  In this 
case, service connection has not been established for any 
disability.  

Some kidney diseases, calculi of the kidney and nephritis, 
may be presumed to have been incurred during active military 
service if they are manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, there is no evidence of calculi of the 
kidney, nephritis, or any other kidney disease within the 
year after the appellant completed his active duty for 
training.  

The appellant contends that his kidney disease is the result 
of exposure to herbicides during his training in the United 
States.  There are presumptions that apply to persons who 
were exposed to herbicides while serving in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  These presumptions do not apply in this case, 
because there is no evidence or claim that the appellant ever 
served in Vietnam.  

The Previous Claim of Exposure to Chemical Agents

In a previous claim, the appellant asserted that he was 
exposed to nerve gas, chemical weapons, and herbicides while 
training for service in Vietnam.  That claim was denied in 
October 2002 and the appellant did not file a timely appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  However, the law provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

In September 2005, the appellant received a VCAA compliant 
notice pointing out that the claim had been previously denied 
and telling him what was needed to reopen the claim and to 
substantiate the underlying claim.  

In January 2009, the Board specifically found that the claim 
that the chemical weapons training involved exposure to 
herbicides was previously advanced and rejected.  The 
appellant's allegations of herbicide exposure were determined 
to be cumulative and redundant and were not new and material.  

Specifically, in relation to his kidney claim, the appellant 
has again asserted that chemical weapons training during his 
active duty for training involved being sprayed with Agent 
Orange, green, blue, nerve gas, and other chemical products.  
There is still no competent evidence to support this 
assertion.  With his substantive appeal, the appellant 
submitted evidence dealing with chemical weapons training.  
That is a standard part of basic training and it is credible 
that he received this training.  

There is no supporting evidence that the Veteran's training 
involved herbicides.  At his recent Board hearing, the 
appellant testified that his instructors told him he would be 
processed through nerve gas, mustard gas, and other agents 
including herbicides.  His instructors undoubtedly told him 
that troops might encounter nerve gas, mustard gas, and other 
agents on a battlefield and that they needed to be prepared.  
That he was told that these agents used on him in training is 
doubtful.  That these poisons, which had known dangers, would 
actually be used for training purposes is not believable.  

As to the specific use of Agent Orange and other herbicides, 
the Board notes that the appellant had his training in 1962, 
before the major Vietnam involvement and before the use of 
herbicides in Vietnam.  See 38 U.S.C.A. § 101(29) (West 2002 
& Supp. 2009).  So, while it is credible that the Veteran had 
chemical weapons training, it is not credible that the 
training involved exposure to herbicides, such as Agent 
Orange.  There is no new evidence that would make this 
previous assertion credible.  Thus, the Board finds that this 
portion of the claim has not been reopened and remains 
denied.  




Direct Service Connection

The Board has considered all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  

The service treatment records do not document any kidney 
disorder, diabetes mellitus, or other relevant disease or 
injury.  The report of the examination for separation from 
active duty for training, in July 1962, shows the appellant's 
abdomen and viscera, endocrine, and genitourinary systems 
were normal.  

Following service, many years passed without any medical 
documentation of a kidney disorder.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The report of private hospitalization in February and March 
2002 reflects some 13 diagnoses, without mention of kidney 
disease.  When the appellant was seen by I. G. M., M.D., in 
February 2003, there was no diagnosis of kidney disease.  

In May 2007, R. S. G., M.D., listed the appellant's problems 
as including chronic kidney disease, stage III-IV with 
estimated GFR of 30 and creatine of 2.2 (both showing 
decompensation over the last six months).  Laboratory data 
were provided.  The impression was progressive chronic kidney 
disease from stage III to a marginal stage IV associated with 
continued high A1c level.  "No evidence for secondary 
hypoparathyroidism, chronic kidney disease related to anemia, 
or other metabolic sequelae."  Treatment options were 
discussed.  The doctor did not link the kidney disease to 
service.  

Conclusion

There is no competent medical evidence linking the 
appellant's kidney disease to his active duty for training.  
The service treatment records and the separation examination 
are competent medical evidence against the presence of kidney 
disease during the appellant's active duty for training.  The 
passage of over 40 years without medical documentation of a 
kidney disorder is further evidence against the claim.  These 
factors provide the preponderance of evidence in this case.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for chronic kidney failure is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


